internal_revenue_service number release date index number ------------------------ ------------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-167268-03 date date legend taxpayer trust a_trust b_trust c trust d ------------------------ -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- -------------------------------------------------------------------------------------------- ----------------------- ----------------------------- ---------------- -------------------------- ---------------------------------------- grantor date date trust beneficiary --------------------------- beneficiary ------------------------- -------------------------- date date ------------------- ------------------------------------------------------------- court -------------------------------------------------------- trust date -------------------------- dear ---------- correspondence requesting rulings regarding the generation-skipping_transfer gst tax consequences of taxpayer’s proposed exercise of a special_power_of_appointment over trust a_trust b_trust c and trust d trust a and trust b this letter responds to your letter dated date and prior the beneficiaries in being on date were taxpayer beneficiary and grantor executed his last will and testament on date grantor died on on date taxpayer exercised her special_power_of_appointment first trust plr-167268-03 date paragraph b of grantor’s will created trust paragraph dollar_figure provides that trust will terminate after the death of the last survivor of the beneficiaries in being on date paragraph dollar_figure provides that during taxpayer’s lifetime the income from trust shall be paid in shares and amounts as the trustee determines to and among one or more of the following taxpayer grantor’s issue living at the time of payment or the spouse of any of grantor’s issue paragraph dollar_figure provides that taxpayer shall have the power to appoint by deed or will all or any part of the principal of trust to or for the benefit of any one or more of the following grantor’s issue living at the time of the exercise of the power or the spouse of any of grantor’s issue beneficiary date is prior to date taxpayer was grantor’s spouse exercise over trust in the preamble of the first trust exercise taxpayer disclaimed renounced and waived all of her rights as a beneficiary of trust and directed the trustees of trust to immediately divide the trust estate into two parts of equal value after the division trust a is held for the benefit of beneficiary and trust b is held for the benefit of beneficiary article i of part one provides that during a named beneficiary’s life the income is payable to that beneficiary after the beneficiary’s death income is payable to his or her descendants per stirpes for their lives paragraph under article ii of part one provides that taxpayer reserves the right to exercise her power_of_appointment under grantor’s will at any time after date provided however no appointment shall be made in favor of taxpayer her estate her creditors or the creditors of her estate furthermore no appointment may be made in such a manner that would relieve or discharge a legal_obligation of support of taxpayer paragraph provides that unless earlier terminated trust a and trust b shall be distributed to the persons then entitled as current income beneficiaries twenty-one years after the death of the survivor of beneficiary and beneficiary each of whom were living on date of taxpayer’s first trust exercise and replacing it article i of part two names the trustees of each trust and provides for the naming of successor trustees the reformation named beneficiary as the family trustee of trust a and beneficiary as the family trustee of trust b in addition the reformation removed the requirement for a corporate trustee to the trusts since trust was created on date date and date are after date taxpayer further represents that trust a and trust b have been treated as exempt from the generation-skipping_transfer_tax taxpayer now wishes to exercise her retained special_power_of_appointment second trust exercise over on date court reformed trust a and trust b by removing article i of part two taxpayer represents that no additions actual or constructive have been made grantor created trust a life_insurance_trust on date paragraph dollar_figure paragraph dollar_figure provides that during taxpayer’s lifetime the net_income may be plr-167268-03 trust a and trust b to give a current income_beneficiary of a_trust the power to appoint the trust’s assets to taxpayer’s descendants and or the spouses of taxpayer’s descendants the power_of_appointment may be exercised either during the beneficiary’s life or by will effective at the beneficiary’s death the power_of_appointment would not be exercisable in favor of the current income_beneficiary his estate his creditors or the creditors of his estate furthermore the power_of_appointment could not be exercised in a manner that would relieve or discharge a legal_obligation of support of the beneficiary possessing the power trust c and trust d provides that trust is irrevocable paragraph dollar_figure of the trust agreement provides that any trust created under the agreement shall terminate when all of the trust property has been fully distributed unless earlier terminated the trust s shall terminate no later than twenty-one years after the death of the last survivor of the beneficiaries in being on date paid to or applied for the benefit of any one or more of the group consisting of taxpayer grantor’s children the spouses of grantor’s children or the issue of grantor’s deceased children in such amount or amounts as the corporate trustee in its uncontrolled discretion may determine any net_income in any year that is not paid to or applied for the benefit of any one or more of the group shall be added to the principal at the end of the year paragraph dollar_figure provides that taxpayer shall have the power to appoint by deed or by will all or any part of the principal of the trust to or for the benefit of any one or more of a group consisting of grantor’s issue or the spouses of grantor’s issue beneficiary date is prior to date exercise over trust in the preamble of the first trust exercise taxpayer disclaimed renounced and waived all of her rights as a beneficiary of trust and directed the trustees of trust to immediately divide the trust estate into two parts of equal value after the division trust c is held for the benefit of beneficiary and trust d is held for the benefit of beneficiary article i of part one provides that during a named beneficiary’s life income is payable to that beneficiary after the beneficiary’s death the income is payable to his or her descendants per stirpes for their lives paragraph of article ii of part one provides that taxpayer reserves the right to exercise her power_of_appointment under trust at any time after date provided however no appointment shall be made in favor of taxpayer her estate her creditors or the creditors of her estate furthermore no appointment may be made in such a manner that would relieve or discharge a legal_obligation of support of taxpayer on date taxpayer exercised her special_power_of_appointment first trust the beneficiaries in being on date were taxpayer beneficiary and on date court reformed trust c and trust d by removing article i of part two plr-167268-03 paragraph provides that unless earlier terminated trust c and trust d shall be distributed to the persons then entitled as current income beneficiaries twenty-one years after the death of the survivor of beneficiary and beneficiary each of whom were living on date of taxpayer’s first trust exercise and replacing it article i of part two names the trustees of each trust and provides for the naming of successor trustees the reformation named beneficiary as the family trustee of trust c and beneficiary as the family trustee of trust d in addition the reformation removed the requirement for a corporate trustee to the trusts since trust was created on date date and date are after date taxpayer further represents that trust c and trust d have been treated as exempt from the generation-skipping_transfer_tax taxpayer represents that no additions actual or constructive have been made taxpayer now wishes to exercise her retained special_power_of_appointment taxpayer has requested the following rulings trust a and trust b are exempt second trust exercise over trust c and trust d to give a current income_beneficiary of a_trust the power to appoint the trust’s assets to taxpayer’s descendants and or the spouses of taxpayer’s descendants the power_of_appointment may be exercised either during the beneficiary’s life or by will effective at the beneficiary’s death the power_of_appointment would not be exercisable in favor of the current income_beneficiary his estate his creditors or the creditors of his estate furthermore the power_of_appointment could not be exercised in a manner that would relieve or discharge a legal_obligation of support of the beneficiary possessing the power rulings requested from the generation-skipping_transfer_tax because the trusts were irrevocable on date and because no additions either actual or constructive have been made to the trusts after date taxpayer’s second trust exercise will not constitute a constructive_addition to the trusts and therefore will not eliminate the trusts’ status as exempt from the generation-skipping_transfer_tax the exercise by a current income_beneficiary of the special_power_of_appointment created by the taxpayer’s second trust exercise will not constitute a constructive_addition to the trusts and will not eliminate the trusts’ status as exempt from the generation- skipping transfer_tax trust c and trust d are exempt from the generation-skipping_transfer_tax because the trusts were irrevocable on date and because no additions either actual or constructive have been made to the trusts after date taxpayer’s second trust exercise will not constitute a constructive_addition to the trusts and therefore will not eliminate the trusts’ status as exempt from the generation-skipping_transfer_tax and the exercise by a current income_beneficiary of the special_power_of_appointment created by the taxpayer’s sec_2041 of the internal_revenue_code provides that the value of the the current applicable state rule_against_perpetuities generally provides that the plr-167268-03 second trust exercise will not constitute a constructive_addition to the trusts and will not eliminate the trusts’ status as exempt from the generation-skipping_transfer_tax absolute power of alienation shall not be suspended by any limitation or condition whatever for a longer period than during the continuance of the lives of persons in being at the creation of the limitation or condition plus twenty-one years the state law further provides that the period during which the absolute right of alienation may be suspended by any instrument in execution of a power shall be computed from the time of the creation of the power and not from the date of the instrument however in the case of a general power presently exercisable the period shall be computed from the date of the instrument gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent of giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment taxable_distribution taxable_termination and a direct_skip tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under a of the tax_reform_act_of_1986 the generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a sec_2601 imposes a tax on each generation-skipping_transfer plr-167268-03 sec_26_2601-1 provides a special rule for certain powers of sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust and trust are considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides that except as provided under sec_26 b v b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to the trust if - such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of twenty-one years judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification trust was irrevocable on date the date of grantor’s death trust was plr-167268-03 the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust ruling sec_1 and irrevocable on date taxpayer represents that there have been no constructive or actual additions to trust or trust since date taxpayer’s powers of appointment over trust and trust were exercisable only in favor of grantor’s issue or the spouse of any of grantor’s issue taxpayer was grantor’s spouse thus under sec_2041 and sec_20_2041-1 and for purposes of sec_26_2601-1 taxpayer’s powers of appointment over trust and trust are not general powers of appointment in addition taxpayer’s date exercise of her powers of appointment over trust and trust did not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of the creation of the trust plus a period of twenty-one years in addition the date reformations were administrative in nature and did not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trusts therefore based on the facts submitted and the representations made and in accordance with sec_26 b v b_trust a_trust b_trust c and trust d are exempt from the generation- skipping transfer_tax because the trusts were irrevocable on date and because no additions either actual or constructive have been made to the trusts after date ruling sec_2 and not exercisable in favor of taxpayer her estate her creditors or the creditors of her estate thus under sec_2041 and sec_20_2041-1 and for purposes of sec_26 b v b taxpayer’s reserved powers of appointment over trust and trust are not general powers of appointment taxpayer’s proposed second trust exercise and proposed second trust exercise will not postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of the creation of the trust plus a period of twenty-one years therefore based on the facts submitted and the representations made and in accordance with sec_26 b v b taxpayer’s second trust exercise and taxpayer’s second trust exercise will not constitute constructive additions to the trusts and therefore will not eliminate the trusts’ status as exempt from the generation-skipping_transfer_tax ruling sec_3 and the powers of appointment reserved by taxpayer over trust and trust are plr-167268-03 the powers of appointment created by taxpayer in favor of beneficiary and beneficiary over trust a_trust b_trust c and trust d would not be exercisable in favor of the named beneficiary his estate his creditors or the creditors of his estate furthermore applicable state law and the terms of the original trust instruments prohibit a beneficiary of one of the trusts from postponing or suspending the vesting absolute ownership or power of alienation of an interest in the trusts for a period measured from the date of creation of each trust extending beyond twenty-one years after the death of the survivor of beneficiary and beneficiary the lives in being on the date of the creation of each of the original trusts therefore based on the facts submitted and the representations made and in accordance with sec_26_2601-1 and oklahoma law the exercise by a current income_beneficiary of the special_power_of_appointment created by the taxpayer’s second trust exercise will not constitute a constructive_addition to the trusts and will not eliminate the trusts’ status as exempt from the generation-skipping_transfer_tax concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and sincerely melissa c liquerman chief branch passthroughs special industries enclosure copy of this letter for sec_6110 purposes
